



Exhibit 10.35
TRIBUNE MEDIA COMPANY
2016 INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE UNIT AGREEMENT
THIS PERFORMANCE SHARE UNIT AGREEMENT (the “Agreement”) is made by and between
Tribune Media Company, a Delaware corporation (the “Company”), and the
undersigned Participant, and is dated as of______ (the “Date of Grant”).
Pursuant to this Agreement, the Company hereby grants to the Participant the
number of performance-vested Restricted Stock Units (“Performance Share Units,”
or “PSUs”) set forth below, each of which represents an unfunded and unsecured
promise of the Company to deliver (or cause to be delivered) to the Participant
upon settlement one share of Class A Common Stock (“Common Stock”) of the
Company (or cash equal to the Fair Market Value thereof) as set forth herein.
The PSUs awarded to the Participant hereby are subject to all of the terms and
conditions set forth in this Agreement as well as all of the terms and
conditions of the Tribune Media Company 2016 Incentive Compensation Plan (as
amended from time to time in accordance with the terms thereof, the “Plan”), all
of which are incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Plan.
Participant:
 
Number of PSUs:
 
Performance Period
(i.e., Restricted Period):
Three (3) fiscal years starting with the fiscal year in which the Date of Grant
occurs

1.Vesting Schedule. Provided that the Participant has not undergone a
termination of service with the Company and its Affiliates prior to the
Committee’s determination and certification of the achievement of the
performance metrics set forth on Annex A hereto, no later than the last day of
the fiscal quarter immediately following the Performance Period (such date, the
“Vesting Date”), the PSUs or a portion of the PSUs shall vest based on the
achievement of the performance metrics set forth on Annex A hereto.
2.Settlement.
(a)Delivery of Shares or Cash. As soon as practicable following the Vesting Date
(but in no event later than the next regular payroll date of the Company
following such Vesting Date), the Company shall issue or transfer to the
Participant, or cause to be issued or transferred to the Participant, one share
of Common Stock in respect of each PSU that became a Released Unit as of the
Vesting Date, except as otherwise provided in Section 5 hereof; provided,
however, that in accordance with Section 9.5 of the Plan, the Committee may, in
its sole discretion, elect to pay cash or part cash and part Common Stock in
lieu of delivering only shares of Common Stock in respect of Released Units. If
a cash payment is made in lieu of delivering shares of Common Stock or pursuant
to Section 5 hereof, the amount of such payment shall be equal to the Fair
Market Value of the Common Stock as of the Vesting Date less an amount equal to
all federal, state, local, and non-U.S. income and employment taxes required to
be withheld.
(b)Shares Received Upon Settlement. Shares of Common Stock received upon
Settlement of a PSU shall remain subject to the terms of the Plan and this
Agreement.
(c)Tax Withholding. In connection with any settlement of PSUs (including
accumulated Dividend Equivalents), the Participant will be required to satisfy
applicable withholding tax obligations as provided in Section 21.1 of the Plan.
For the avoidance of doubt, the Participant must receive prior written approval
of the Committee to use any method for the payment of tax withholding other than
in immediately available funds in U.S. dollars.
(d)Compliance with Laws. The granting and settlement of the PSUs, and any other
obligations of the Company under this Agreement shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any regulatory or governmental agency as may be required. The Committee, in
its sole discretion, may postpone the issuance or delivery of Common Stock
hereunder as the Committee may consider appropriate and





--------------------------------------------------------------------------------





may require the Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of Common Stock hereunder in compliance with applicable laws, rules,
and regulations.
3.Forfeiture. All PSUs (including accumulated Dividend Equivalents) that have
not become Released Units shall terminate and be forfeited for no consideration
upon a termination of the Participant’s service with the Company and its
Affiliates prior to the Vesting Date.
4.Rights as Stockholder. The Participant shall not be deemed for any purpose to
be the owner of any shares of Common Stock subject to the PSUs unless and until
(a) the PSUs shall have been settled in Common Stock pursuant to the terms
herein, (b) the Company shall have issued and delivered to the Participant the
Common Stock hereunder, and (c) the Participant’s name shall have been entered
as a stockholder of record with respect to such Common Stock on the books of the
Company; provided that PSUs will be credited with Dividend Equivalents to the
extent provided in Section 5 hereof. The Common Stock issued upon any settlement
of PSUs hereunder shall be registered in the Participant’s name on the books of
the Company during the Lock-Up Period and for such additional time as the
Committee determines appropriate in its reasonable discretion. Any certificates
representing the Common Stock delivered to the Participant shall be subject to
such stop-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any securities exchange or inter-dealer quotation
system on which the Common Stock is listed or quoted, and any applicable federal
or state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions as the
Committee deems appropriate. This Agreement does not confer upon the Participant
any right to continue as an employee or service provider of the Company or any
Affiliate.
5.Dividend Equivalents. So long as the PSUs have not become Released Units and
the Participant has not undergone a termination of service with the Company and
its Affiliates prior to or on the record date declared for a cash dividend
payable on Common Stock, the Participant shall be credited with dividend
equivalents on such PSUs in the form of additional PSUs when and to the extent
that regular cash dividends are paid on the Common Stock from and after the Date
of Grant, provided that if such PSUs have become Released Units and settled in
accordance with Section 2 hereof after the record date but prior to the payment
date of such a regular cash dividend, the Company may, in its discretion, pay
cash in the amount of the dividend in lieu of issuing Dividend Equivalents on
such Released Units. Such Dividend Equivalents shall be computed by dividing:
(i) the amount obtained by multiplying the amount of the regular cash dividend
declared and paid for each share of Common Stock by the number of PSUs
(including accumulated Dividend Equivalents) held by the Participant on the
record date of such regular cash dividend, by (ii) the Fair Market Value of the
Common Stock on the dividend payment date for such cash dividend. Such
additional PSUs shall vest and settle in the same manner proportionately as the
PSUs to which they relate, except that any fractional shares represented by
accumulated Dividend Equivalents shall, once vested, be settled solely in cash
on the terms provided for cash settlement in Section 2(a) hereof. Any
accumulated and unpaid Dividend Equivalents attributable to PSUs that are
cancelled will not be paid and are immediately forfeited upon cancellation of
the PSUs.
6.Representations and Warranties of Participant. The Participant hereby makes
the following acknowledgements, representations, and warranties to the Company:
(a)No Arrangements to Sell. Except as specifically provided herein or in the
Plan, the Participant has no contract, undertaking, understanding, agreement, or
arrangement, formal or informal, with any person to sell, transfer, or pledge
all or any portion of his Common Stock and has no current plans to enter into
any such contract, undertaking, understanding, agreement, or arrangement.
(b)PSUs Not Transferable. The Participant understands that neither the PSUs nor
Dividend Equivalents are assignable or transferable, in whole or in part, and
they may not, directly or indirectly, be offered, transferred, sold, pledged,
assigned, alienated, hypothecated or otherwise disposed of or encumbered
(including, but not limited to, by gift, operation of law or otherwise).





--------------------------------------------------------------------------------





7.General.
(a)Employment Agreement. This Agreement and the terms and conditions of the PSUs
are subject to any provisions concerning performance share units in any
employment agreement in effect from time to time between the Participant and the
Company or an Affiliate that has been approved by the Board or a committee
thereof and that was entered into after December 31, 2012, which provisions are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and any terms or provisions of such
employment agreement concerning performance share units, the applicable terms
and provisions of such employment agreement will govern and prevail.
(b)Delivery of Documents. The Participant agrees that the Company may deliver by
email all documents relating to the Plan or the PSUs (including, without
limitation, a copy of the Plan) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
disclosures that may be required by the Securities and Exchange Commission). The
Participant also agrees that the Company may deliver these documents by posting
them on a website maintained by the Company or by a third party under contract
with the Company. If the Company posts these documents on a website, it shall
notify the Participant by email or such other reasonable manner as then
determined by the Company.
(c)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
(d)Entire Agreement. Except as otherwise provided in Section 7(a) above, this
Agreement and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations, and negotiations in respect thereto.
No change, modification, or waiver of any provision of this Agreement shall be
valid unless the same be in writing and signed by the parties hereto.
(e)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.


[Remainder of page intentionally left blank; signature page to follow]











--------------------------------------------------------------------------------





THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THE PLAN AND, AS AN EXPRESS
CONDITION TO THE GRANT OF THE RESTRICTED STOCK UNITS UNDER THIS AGREEMENT,
AGREES TO BE BOUND BY THE TERMS OF BOTH THE AGREEMENT AND THE PLAN.




Tribune Media Company
By: /s/ Peter Liguori    
Peter Liguori
President & Chief Executive Officer




Accepted and Agreed by the Participant:


___________________




































[Signature Page to Performance Share Unit Agreement]







--------------------------------------------------------------------------------





Annex A to Performance Share Unit Agreement
1.    Performance Objective. The vesting of the PSUs shall be conditioned upon
the satisfaction of the following “Performance Objective” for each Covered Year
of the Performance Period:
(a)    with respect to the [•] fiscal year, a performance vesting requirement
based on Consolidated EBITDA or such other performance objective as set forth in
Section 3(c) of this Annex A; and
(b)    with respect to the [•] fiscal year and the [•] fiscal year, a
performance vesting requirement based upon Consolidated EBITDA or such other
performance objective as may be established by the Committee no later than the
last day of the first fiscal quarter of such fiscal year and communicated to the
Participant in writing within 30 days of such determination.
For each of [•], [•] and [•] (the “Covered Years”), the applicable Performance
Objective shall have a threshold, target and maximum level.
2.    Certification of Achievement Relative to Performance Objective. No later
than the last day of the fiscal quarter immediately following the Performance
Period, the Committee will certify the extent, if any, to which the Performance
Objective has been achieved.
3.    Calculation.
(a)    The number of PSUs earned will equal (x) the number of PSUs granted
multiplied by (y) the Total Payout Percentage; provided that all the PSUs will
be forfeited in full if the Total Payout Percentage does not equal or exceed 50%
(i.e., the threshold level).
(b)    The Total Payout Percentage will equal (x) the sum of the Payout
Percentages for all of the Covered Years divided by (y) the number of Covered
Years.
(c)    For the [•] Covered Year, the Payout Percentage shall be determined as
follows:
Below Threshold
If [________] for fiscal year [•] is less than [•] million
Then, no payment
Threshold
If [________] for fiscal year [•] equals or exceeds [•] million
Then, 50%
Target
If [________] for fiscal year [•] equals or exceeds [•] million
Then, 100%
Maximum
If [________] for fiscal year [•] equals or exceeds [•] million
Then, 200%

(d)    For any other Covered Year, the Payout Percentage shall be determined by
the relevant Performance Objective.
(e)    Payout above the “threshold” level but below the “target” level of
achievement, and above the “target” level but below the “maximum” level of
achievement, will be calculated by the Committee by straight line interpolation
by reference to the applicable Payout Percentages. For the avoidance of doubt,
in no event may the Payout Percentage of any Covered Year exceed 200%.







